IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM HUDSON,                                    §
                                                   §    No. 418, 2017
          Defendant Below,                         §
          Appellant,                               §    Court Below—Superior Court
                                                   §    of the State of Delaware
          v.                                       §
                                                   §    Cr. ID No. 1104009274
STATE OF DELAWARE,                                 §
                                                   §
          Plaintiff Below,                         §
          Appellee.                                §

                                 Submitted: November 1, 2017
                                  Decided: January 26, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                             ORDER

          This 26th day of January 2018, it appears to the Court that:

          (1)    This appeal is from the Superior Court’s opinion issued on September

29, 2017, denying the appellant’s motion for postconviction relief filed on January

20, 2015. After the opinion issued, but before the appellant filed his notice of appeal,

the Superior Court issued an order directing the parties to submit briefs on claims

that were raised by the appellant but not addressed by the court in the September 29

opinion. Under the Delaware Constitution only a final judgment may be reviewed

by the Court in a criminal case.*



*
    Del. Const. art. IV, § 11 (1)(b); Rash v. State, 318 A.2d 603, 604 (Del. 1974).
      (2)    The Court has considered the appellant’s response to the notice to show

cause issued by the Clerk, the State’s answer to the appellant’s response, and the

Superior Court docket. This appeal must be dismissed as prematurely filed. The

brief schedule issued by the Superior Court indicates that the court did not intend its

September 29 opinion to be its final act in the case. Because the Superior Court’s

September 29, 2017 opinion did not finally determine the appellant’s motion for

postconviction relief, the Court has no jurisdiction to consider this appeal.

      NOW, THEREFORE, IT IS ORDERED, that this appeal is DISMISSED

without prejudice to the appellant filing a notice of appeal once the Superior Court

has issued a final order on the appellant’s motion for postconviction relief.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice